Citation Nr: 0214688	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-08 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.  

2.  Entitlement to service connection for left knee disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 6, 1994, to 
March 17, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran service on active duty for less than 90 days.  

3.  Right knee disorder, diagnosed as chondromalacia patella 
and arthritis, was first shown years after the veteran's 
separation from active duty service, and there is no medical 
opinion of an etiological relationship between the currently 
diagnosed right chondromalacia patella and arthritis, and the 
veteran's active duty service.  

4.  Left knee disorder, diagnosed as chondromalacia patella 
and arthritis, was first shown years after the veteran's 
separation from active duty service, and there is no medical 
opinion of an etiological relationship between the currently 
diagnosed left chondromalacia patella and arthritis, and the 
veteran's active duty service.  



CONCLUSIONS OF LAW

1.  A right knee disorder, diagnosed as chondromalacia 
patella and arthritis, was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  A left knee disorder, diagnosed as chondromalacia patella 
and arthritis, was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the May 2001 and July 2001 
correspondence sent to him, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and a September 2001 
Statement of the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Factual Background

Essentially, the veteran maintains, in correspondence and in 
testimony presented at his personal hearing, that his knee 
disabilities, currently diagnosed as chondromalacia and 
arthritis of the right and left knees, are the result of an 
injury he sustained while in basic training.  At that time, 
he claims he was on a march when he slipped off of a large 
rock with his left leg, causing damage to the knee, as well 
as to his right knee.  

The report of the veteran's October 1993 service enlistment 
physical examination notes that his lower extremities were 
normal, with no complaints or history of knee injury.  On 
January 31, 1994, he was seen for complaints of bilateral 
knee pain, at which time he related a history of injury to 
his knee which had occurred four to five years previously.  
On examination, initial assessment was grade I overuse.  On 
February 7, 1994, he returned to the clinic complaining of 
bilateral knee pain of three weeks duration.  He related he 
sustained no trauma and that he received some improvement 
with rest.  Multiple joint pain was diagnosed.  X-rays of the 
knees showed that they were within normal limits.  He was 
given crutches and told to return to the clinic in ten days.  
On February 16, 1994, he was continued on crutches and 
profile for another week.  In March 1994, medical review 
recommended separation from service due to the veteran's lack 
of motivation.  The veteran declined a separation examination 
and medical review of his records determined that a 
separation examination was not required.  

In correspondence received by VA from the veteran in May 
2001, he related that he had not consulted with a physician 
concerning the injury to his knees that he sustained in 
service.  

The report of the veteran's June 2001 VA examination shows 
that he related he experiences bilateral knee pain and 
tenderness, which he self-treats with over-the-counter 
medication.  X-rays taken of the right and left knees 
revealed minimal medial joint space narrowing, mild varus 
angulation, and no evidence of fracture, bilaterally.  The 
patellofemoral joint was normal, bilaterally.  Physical 
examination diagnosed knee pain and chondromalacia patella.  

Private medical report, dated in February 2002, shows the 
veteran complaining of knee pain, worse in the left knee.  
Examination report notes the veteran as 5 feet, 6 inches 
tall, weighing 243 pounds.  The knees were tender to flexion, 
extension, and palpation, with the left knee considerably 
more tender.  No diagnosis was offered, nor was an underlying 
pathology identified to account for the tenderness of the 
knees.  

A private orthopedic examination report, dated in March 2002, 
diagnosed bilateral knee pain/strain; left medial meniscus 
strain or tear; left medical collateral ligament strain; and 
bilateral shin splints and/or anterior tibialis tendonitis.  
X-rays taken of the knees revealed arthritis, and mild joint 
space narrowing in the medical compartment of the left knee.  

Analysis

The veteran's service medical records confirm that he was 
seen on a number of occasions for complaints of bilateral 
knee pain.  On examination, no underlying pathology was found 
to account for the veteran's complaints of knee pain.  An 
assessment of overuse of the knees was given.  X-rays taken 
of the knees revealed no abnormality with either knee.  He 
reported relief with rest and he was prescribed crutches and 
a given a temporary profile of no running, jumping or 
marching.  

The veteran admits that he did not seek medical treatment for 
his knee complaints until many years after his separation 
from active duty service.  At that time, VA examination in 
June 2001 diagnosed chondromalacia patella, bilateral.  X-
rays did not reveal arthritis; rather, x-rays revealed the 
patellofemoral joint as femoral joint as normal, bilaterally.  
It was not until the veteran's private examination of March 
2002, that arthritis of the knees was shown.  

The Board finds that neither a right or left knee disability, 
diagnosed as chondromalacia patella, bilateral, and arthritis 
of the knee, bilateral, was incurred in active service.  
During the veteran's active duty service, no underlying 
pathology was found to account for his complaints of 
bilateral knee pain.  The evidence shows that each of the 
currently diagnosed knee conditions was first shown many 
years after the veteran was separated from active duty 
service and there is no medical opinion of an etiological 
relationship between either the currently diagnosed bilateral 
chondromalacia patella or bilateral arthritis of the knee to 
the veteran's active duty service.  Further, since the 
veteran served on active duty for less than 90 days, service 
connection on a presumptive basis for arthritis, even if it 
had been manifest to a degree of 10 percent within one-year 
following the veteran's separation from active duty, would 
not be applicable.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

While the veteran may well believe that his bilateral knee 
disabilities are related to his active duty service, the 
Board would like to emphasize that it is the province of 
trained health care professionals to enter conclusions that 
require medical opinion, such as the diagnosis of a 
disability or, as in the case at hand, an opinion as to the 
etiology of that disability.  See  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
recently diagnosed right and left knee disorders were not 
incurred in or aggravated by his active duty service.  Hence, 
entitlement to service connection for either right or left 
knee disability is not granted.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for right knee disability is denied.  

Service connection for left knee disability is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

